EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Rittmaster on 03/01/2022. Amendments were made to better define over the art.

The application has been amended as follows: 
Claim 1.  	A catheter for a system configured to detect at least one blood gas parameter present in blood in an artery of a patient, the catheter comprising:
	a catheter wall forming at least one lumen configured for umbilical arterial catheterization, the catheter wall forming a plurality of channels, each channel being open on a side of the catheter wall along at least a portion of a length dimension of catheter; and
 	at least one optical fiber in each channel of the catheter wall; and
a permeable membrane covering the open side of the catheter wall and each optical fiber; 
wherein at least one blood gas parameter sensor is included in each optical fiber and is configured to sense the at least one blood gas parameter; and
wherein the at least one optical fiber comprises a plurality of optical fibers in each of the channels, including at least two optical fibers tuned for respectively different blood gas parameters in each of the channels.

Claim 2. 	The catheter of claim 1, wherein: 
 	the at least one lumen is formed in an interior surface of the catheter wall; and
	each optical fiber is incorporated in the catheter wall.

Claim 5. 	The catheter of claim 1, wherein:
 	
 	each of the fibers is embedded in one of the channels.

Claim 7. 	The catheter of claim 1, wherein:
 	each of the fibers has a sensitive segment; 
 	a plurality of blood gas parameter sensors are arranged on the sensitive segment; and
	each of the plurality of blood gas parameter sensors on each optical fiber is configured to detect one of the at least one blood gas parameter.

Claim 9. 	The catheter of claim 1, wherein the plurality of optical fibers comprises:

 	a second optical fiber having a second plurality of blood gas parameter sensors configured to detect a second blood gas parameter of the at least one blood gas parameter.

Claim 10. 	The catheter of claim 1, wherein the plurality of optical fibers comprises:
	two O2-sensing optical fibers each having a plurality of blood gas parameter sensors configured to detect PaO2;
 	a CO2-sensing optical fiber having a plurality of blood gas parameter sensors configured to detect PaCO2; and 
 	a pH-sensing optical fiber having a plurality of blood gas parameter sensors configured to detect pH.

Claim 12. 	The catheter of claim 1, wherein:
 	each channel formed by the catheter wall forms at least one sensorized lumen on an exterior surface of the catheter wall; and
 	each of the fibers is embedded in a respective one of the at least one sensorized lumen.



 	each channel formed by the catheter wall forms at least one sensorized lumen on an exterior surface of the catheter wall; and
the plurality of optical fibers comprises two or more optical fibers [[are]] embedded in one of the at least one sensorized lumen.

Claim 14. 	The catheter of claim 1, wherein:
 	the plurality of optical fibers comprises a first optical fiber configured to detect a first  blood gas parameter of the at least one blood gas parameter and a second optical fiber configured to detect the first blood gas parameter; and
 	the first optical fiber and second optical fiber are located on opposite sides of a cross-section of the catheter relative to a diameter of the cross-section. 

Claim 16. 	The catheter of claim 1, wherein each optical fiber is configured to remain in the artery for continuously detecting the at least one blood gas parameter.

Claim 17. 	A method for making a catheter configured to detect at least one blood gas parameter present in blood in an artery of a patient, the method comprising:
	providing a catheter wall having at least one lumen configured for umbilical arterial catheterization, and a plurality of channels, each channel being open on a side of the catheter wall along at least a portion of a length dimension of catheter;
each channel of the catheter wall; [[and]]
covering the open side of the catheter wall and each optical fiber with a permeable membrane; and
providing at least one blood gas parameter sensor in each optical fiber, wherein the at least one blood gas parameter sensor is configured to sense the at least one blood gas parameter;
wherein providing the at least one optical fiber comprises providing a plurality of optical fibers in each of the channels, including at least two optical fibers tuned for respectively different blood gas parameters in each of the channels.

Claim 22. 	A method for measuring one or more blood gas parameters, comprising:
	inserting, into an artery of a patient, a catheter having a catheter wall forming a plurality of channels, each channel being open on a side of the catheter wall along at least a portion of a length dimension of catheter, at least one optical fiber in each channel of the catheter wall of the catheter, and a permeable membrane covering the open side of the catheter wall and each optical fiber, wherein a plurality of blood gas parameter sensors are arranged on a sensitive segment of the optical fiber;
	determining a sensed output from each of the plurality of blood gas parameter sensors for a blood gas parameter for blood present in the artery; and
 	combining the sensed output from each of the plurality of blood gas parameter sensors into a single output;
wherein the at least one optical fiber comprises a plurality of optical fibers in each of the channels, including at least two optical fibers tuned for respectively different blood gas parameters in each of the channels.

Claim 23. 	The method of claim 22, wherein each of the plurality of blood gas parameter sensors is a luminescent optical fiber chemical sensor having a chemically-sensitive material sensitive to a blood gas associated with one of the one or more blood gas parameters.

Claim 27.  (Cancelled)  
Claim 28.  	The catheter of claim [[27,]] 17, wherein:
the plurality of channels comprises a first channel and a second channel;
at least one of the optical fibers in the first channel has at least one sensor tuned for the same blood gas parameter as at least one sensor of at least one of the optical fibers in the second channel.

Claim 29.  	The catheter of claim 1, wherein:
the plurality of channels comprises a first channel and a second channel;
the plurality of optical fibers comprises at least one optical fiber in the first channel having at least one sensor tuned for the same blood gas parameter as at least one sensor of at least one of optical fiber in the second channel.

The following is an examiner’s statement of reasons for allowance: Gunther (USPN 5,005,576) teaches an optical probe for measuring pH, PO2 and PCO2 in the artery (Figs. 1-4) comprises a sheath (element 5, Figs. 1-4), side openings (openings 14, 16 and 16), optical fibers with membrane (elements 6, 7, and 27, Figs. 1-4). Kosa et al. (USPN 5,335,305) teaches an optical sensor for fluid parameters in artery (Figs. 9-16) comprises a probe (element 550, Fig. 9) with three side channels (optical gap sample chamber 554, Fig. 9; chambers 64, 65, and 66, Fig. 10 and 11a-b), each channel comprises a covering membrane (elements 78, 88, and 98, Figs. 12-14) and an optical fiber for measuring different parameters (fibers 79, 89, and 99 for pH, CO2, and O2, respectively, Figs. 12-14). Kosa et al. (USPN 8,694,069) teaches a fiber-optical probe with embedded peripheral sensors (Figs. 2-4) comprises a probe (Figs. 1-4) with three side opening chambers, each of the chamber includes an analyte-permeable membrane (chambers 114, Fig. 1A; chambers 212, 214, and 216, Figs. 2A-2B; membrane 424, Fig. 4A), filled with an indicator-matrix (Figs. 2-4)  and an optical fiber disposed on two sides of the chamber (elements 209a-209c, Figs. 2-4). The prior art of record does not teach or suggest “a catheter wall forming at least one lumen configured for umbilical arterial catheterization, the catheter wall forming a plurality of channels, each channel being open on a side of the catheter wall along at least a portion of a length dimension of catheter; and the at least one optical fiber comprises a plurality of optical fibers in each of the channels, including at least two optical fibers tuned for respectively different blood gas parameters in each of the channels” in combination with the other claimed elements/ steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791